Title: From George Washington to Patrick Henry, 3 January 1778
From: Washington, George
To: Henry, Patrick



Sir
Head Quarters Valley Forge 3d Jany 1778

Colo. Innes having staid a few days longer than he expected, it affords me an opportunity of inclosing you the Returns of the Virginia Regiments which I promised in mine of the 27th December.
I refer you to Colo. Innes for more full information, than I have given you by letter, of matters relating to the Virginia line. A valuable prize has fallen into General Smallwoods hands at Wilmington, I have not the particulars of her whole Cargo, but there are three hundred Chests of Arms besides many other useful Articles. I have the honor to be with great Respect Yr Excellency’s most obt Servt

Go: Washington

